285 S.W.3d 830 (2009)
Dejuan DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92160.
Missouri Court of Appeals, Eastern District, Division Three.
June 23, 2009.
Robert W. Lundt, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Dejuan Davis ("Movant") appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues that the motion court clearly erred in denying his motion for post-conviction relief because there was no factual basis for his pleas of guilty to first-degree assault and the associated count of armed criminal action.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for *831 this decision. The judgment is affirmed. Rule 84.16(b).